SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
311
CA 10-02142
PRESENT: SMITH, J.P., FAHEY, CARNI, AND LINDLEY, JJ.


LINDA GALLEY, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

GARY CLARK, DEFENDANT-APPELLANT.


WILLIAMSON, CLUNE & STEVENS, ITHACA (JOHN H. HANRAHAN, III, OF
COUNSEL), FOR DEFENDANT-APPELLANT.

PAUL WILLIAM BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered May 28, 2010 in a personal injury
action. The order denied the motion of defendant for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court